Appeal by the defendant from (1) two amended judgments of the Supreme Court, Suffolk County (Mclnerney, J.), both rendered April 15, 1988, each revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon (a) his previous conviction of attempted criminal sale of a controlled substance in the third degree under indictment No. 857/86, and (b) his previous conviction of criminal possession of marihuana in the third degree under indictment No. 807/85 and (2) a judgment of the same court *590rendered April 22, 1988, convicting him of criminal possession of a controlled substance under indictment No. 1607/87, upon his plea of guilty, and imposing sentence.
Ordered that the amended judgments and judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, J. P., Kunzeman, Eiber and Balletta, JJ., concur.